J-S69025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

PAUL LEN SCHAFFER

                            Appellant                  No. 572 WDA 2017


                     Appeal from the Order March 10, 2017
               in the Court of Common Pleas of Jefferson County
              Criminal Division at No(s): CP-33-CR-0000569-2000


BEFORE: BOWES, J., RANSOM, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY RANSOM, J.:                     FILED DECEMBER 12, 2017

        Appellant, Paul Len Schaffer, appeals the March 10, 2017 denial of his

improperly filed “motion to modify and reduce sentence.” We affirm.

        A previous panel of this Court summarized the extensive history of this

case as follows:

        [Appellant] is serving an aggregate sentence of 26-52 years’
        imprisonment, imposed following his conviction for rape,
        statutory sexual assault, and related charges. He was sentenced
        on June 5, 2002, at which time he was also determined to be a
        Sexually Violent Predator (SVP). On appeal, this Court affirmed
        Schaffer’s judgment of sentence, and our Supreme Court
        subsequently denied his petition for allowance of appeal on
        August 31, 2006. Commonwealth v. P.L.S., 894 A.2d 120 (Pa.
        Super. 2006), appeal denied, 906 A.2d 542 (Pa. 2006). Schaffer
        later unsuccessfully sought both [relief pursuant to the Post

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S69025-17


      Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9545] and
      review in the federal courts.

See Commonwealth v. Schaffer, 125 A.3d 446, *1 (Pa. Super. 2014)

(unpublished memorandum).

      The instant appeal concerns the denial of a motion Appellant filed on

February, 21, 2017, seeking to modify and reduce his sentence. See Mot. to

Modify and Reduce Sentence, 2/21/17, at ¶¶ 1-7. In this motion, Appellant

purported to challenge the discretionary aspects of his sentence, claiming

the court did not consider the appropriate sentencing guidelines and that his

sentence was unreasonable and excessive.         Id.      The court denied

Appellant’s motion, as it no longer had the jurisdiction to consider

Appellant’s claim.

      Appellant timely appealed.     On April 12, 2017, the court ordered

Appellant to file a statement of errors complained of on appeal within

twenty-one days pursuant to Pa.R.A.P. 1925(b).          The trial court has

complied with Pa.R.A.P. 1925(b)(3), and the docket reflects that written

notice was provided to Appellant pursuant to Pa.R.Crim.P. 114.      To date,

Appellant has not filed his statement.

      Where a trial court orders an Appellant to file a Pa.R.A.P. 1925(b)

statement, the Appellant must comply in a timely manner. Commonwealth

v. Castillo, 888 A.2d 775, 780 (Pa. 2005). Failure to comply with a Rule

1925(b) order will result in waiver of all issues raised on appeal. Id.; see

also Greater Erie Indus. Development Corp. v. Presque Isle Downs,

Inc., 88 A.3d 222, 225 (Pa. Super. 2014); Pa.R.A.P. 1925(b)(4)(vii)

                                     -2-
J-S69025-17



(“Issues not included in the Statement and/or not raised in accordance with

the provision of this paragraph (b)(4) are waived.”).       Further, it is the

language of the trial court’s order that triggers an appellant’s obligation.

See In re Estate of Boyle, 7 A.3d 674, 676 (Pa. Super. 2013). Essentially,

the court must advise and appellant that 1) he/she has twenty-one days

from the date of entry of the 1925(b) order to file the statement; 2) the

statement should be filed of record; 3) the statement should be served on

the trial judge pursuant to paragraph (b)(1); and 4) any issue not included

in the statement timely filed and served will be deemed waived.      Greater

Erie Indus. Development Corp., 88 A.3d at 225.

       The record reflects that the trial court issued an order requiring

Appellant to submit a Rule 1925(b) statement, that Appellant was served

with this order, and that Appellant failed to file such a statement within

twenty-one days of the date of that order.       The order conformed with the

requirements of Pa.R.A.P. 1925(b)(3)(i)-(iv).     See    Greater Erie Indus.

Development Corp., 88 A.3d at 225-26. Thus, due to Appellant’s failure to

submit a Rule 1925(b) statement, we conclude that any issues he wished to

raise have been waived.1

       Judgment of sentence affirmed. Jurisdiction relinquished.
____________________________________________


1
   We note, separately, that Appellant’s petition was not proper. Appellant’s
judgment of sentence became final on November 29, 2006; this petition,
filed in February 2017, is long past the time the court would have
jurisdiction to modify its sentence. See 42 Pa.C.S. § 5505.



                                           -3-
J-S69025-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/12/2017




                          -4-